ITEMID: 001-58188
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF DE SANTA v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Maurizio De Santa is the secretary of the municipal welfare agency (Ente Comunale Assistenza) of the city of Udine, where he lives.
8. On 27 December 1977 he applied to the Friuli-Venezia Giulia Regional Administrative Court (“the RAC”) for judicial review of a decision of his employer’s board of governors, which, on 6 September 1997, in adopting the staff regulations, had assigned to him a level of remuneration lower than that to which he considered himself to be entitled on the basis of the collective agreements on contracts of employment negotiated at national level by the unions concerned (accordi nazionali di lavoro del personale degli enti locali). He also contested the discrimination between himself and other employees, who were paid on the basis of the salary scales laid down in the contracts in question.
9. On 10 March 1982 the RAC ordered the municipal welfare agency to file certain documents. In a judgment of 17 November 1982, the text of which was deposited with the registry on 16 May 1983, it dismissed the applicant’s application as being ill-founded.
10. On 28 June 1984 Mr De Santa appealed to the Consiglio di Stato. On 12 December 1984 Udine District Council, which had by then succeeded the municipal welfare agency, lodged a counter-appeal. It contended, as a preliminary point, that the applicant’s appeal was inadmissible for failure to comply with the time-limit; as regards the merits, it argued that the appeal should be dismissed as being ill-founded.
11. On 19 July 1984 the applicant filed an application for a date to be fixed for the hearing. On 22 October 1987 he requested that the case be set down for an urgent hearing. In a judgment of 10 June 1994, the text of which was deposited with the registry on 29 November 1994, the Consiglio di Stato dismissed the objection of inadmissibility and dismissed the applicant’s appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
